Citation Nr: 0614639	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from May 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under recent precedent, the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
regarding his claim of service connection for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, corrective VCAA notice must be sent to the 
veteran.  

Testimony was offered, during a personal hearing in March 
2006, at pages 9 and 10, that the veteran was told, in March 
2006, that he was to be scheduled for PTSD testing.  It was 
indicated that the veteran received ongoing mental health 
care at the Houston VA Medical Center.  The record indicates 
that treatment records from this facility have not been 
obtained since December 2004.  The record does not reflect 
that the veteran currently has a clear diagnosis of PTSD.  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for PTSD on appeal, as 
outlined by the Court in Dingess/Hartman.

2.  Obtain copies of all records relating 
to treatment of the veteran for PTSD from 
December 2004 until the present at the 
Houston VA Medical Center.

3.  If, and only if, the record contains 
a clear diagnosis of PTSD, after 
obtaining the above requested records, 
request the veteran to again provide 
specific information as to dates, units 
of assignment, and traumatic events that 
he believes were stressors resulting in 
his currently diagnosed PTSD.  

4.  After receiving a response from the 
veteran regarding his stressors contact 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), and provide them 
with copies of all of the veteran's 
service personnel records.  They should 
also be provided with a copy of the 
stressor statement provided by the 
veteran in response to the above request.  
They should be requested to attempt to 
verify whether the veteran experienced 
the stressful events he reports.  They 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

5.  Following the receipt of the report 
from JSRRC, and the completion of any 
additional development warranted or 
suggested by that office, please prepare 
a report detailing the nature of any 
combat action or inservice stressful 
event verified by JSRRC.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.  

6.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the report 
by the JSRRC or the report by the RO may 
be relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressors detailed in the report of 
JSRRC or the RO's report are responsible 
for that conclusion, or whether the 
currently manifested PTSD is related to 
other nonservice or nonverified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

7.  Then, readjudicate the issue of 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




